Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 18, 22-23, 25-26, 28-29 and 34 are pending and being acted upon in this Office Action. 

Objection Withdrawn
The objection to the specification is withdrawn in light of the amendment filed Oct 27, 2021.

The objection to claims 23, 29, 32, 39 and 40 is withdrawn in view of the claims amendment. 
 
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 18, 22-23, 25-26, 28-29 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
“The written description requirement. . . ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function - a problem that is Ariad Pharms., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352-53 (Fed. Cir. 2010) (enbanc).
Thus, a “sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350 (quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69 (Fed. Cir. 1997)).
Accordingly, “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.” Id.
To satisfy the written description requirement, “the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the specification of the patent.” Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)). Assessing such “possession as shown in the disclosure” requires “an objective inquiry into the four corners of the specification.” Ariad, 598 F.3d at 1351. Ultimately, “the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed.” Id. A “mere wish or plan” for obtaining the claimed invention is not adequate written description. Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), 
“Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  
Here, the breadth of claim 18 encompass any bispecific binding molecule comprising at least two binding domains, wherein a first binding domain comprises any VH and any VL domain and binds to the extracellular domain of human B cell maturation antigen (BCMA) and is cross-reactive with Cynomolgus or Rhesus BCMA, and a second binding domain comprises any VH and any VL domain and binds human CD3 epsilon, wherein the first binding domain is connected to the second binding domain by a peptide linker. 
Claim 22 encompasses the undisclosed bispecific binding agent of claim 18, wherein the bispecific binding agent is a full-length. 
Claim 23 encompasses the bispecific binding agent of claim 22, wherein the bispecific binding agent is a full-length antibody, wherein said first binding domain is obtained from a mouse antibody or any fragment thereof, and wherein said second binding domain is obtained from a rat antibody or any fragment thereof.
Claim 25 encompasses the bispecific binding agent of claim 18, wherein the bispecific binding agent is a bispecific single chain antibody that consists of two scFv molecules connected via a linker peptide. 
Claim 26 encompasses the bispecific binding agent of claim 25, wherein the variable heavy chain regions (VH) and the corresponding variable light chain regions (VL) are arranged, from N-terminus to C-terminus, in the order VH(BCMA)-VL(BCMA)-VHICD3)-VL(CD3), VHICD3)-VL(CD3)- VH(BCMA)-VL(BCMA) or VH (CD3}-VL(CD3)-VL(BCMA)-VH(BCMA). 
Claim 28 encompasses the bispecific binding agent of claim 18, wherein the bispecific binding agent is an Fv molecule. 
, any albumin moiety, any fragment of an albumin moiety, or any albumin binding moiety.
Claim 34 encompasses a composition comprising at least one bispecific binding agent of claim 18.  
The specification discloses a method of Generating a Bispecific BCMA/CD3 Single Chain Binding Agent, The DNA fragment encoding the CD3-specific binding domain is obtained by amplification from a synthetic DNA construct encoding the VH and VL region separated by an 18 amino acid linker, as disclosed in WO 2004106383, using primers similar to the ones described there, generating a BsrGl restriction site at the VH end and a BspEl restriction site at the VL end. The DNA sequence encoding the BCMA-binding domain is obtained by amplification from VH and VL DNA molecules synthesized upon sequencing a commercially available antibody. Alternatively, cDNA constructs are used that are obtained from the VH and VL RNA from a BCMA specific hybridoma, using suitable primers generating a BspEl restriction site at the VL 5' end and a SalI restriction site at the 3' VH end, see para.   Cloning is done in VH anti-CD3-VL anti CD3.times. VH anti-BCMA-VL anti-BCMA orientation. The anti-CD3 construct is cleaved with the restriction enzymes BsrGl and BspEl and subsequently cloned into the bluescript KS vector (Stratagene, La Jolla, Calif.), containing the amino acid sequence of an eukaryotic secretory signal (leader) peptide as a EcoRl/BsrGI-fragment. After cleavage with EcoRl and BspEl, the resulting DNA fragment comprising the respective anti-CD3 scFv with the leader peptide is cloned into an EcoRl/BspEl-cleaved plasmid pEFDHFR and the BCMA fragments are cloned into the BspEl/SalI-cleaved vector. Alternatively, cloning is done in the other orientation.
However, the specification does not describe which hybridoma or produce antibody that binds to human BCMA and cross-reactive with monkey (Cynomolgus or Rhesus) BCMA or which commercial antibody binds to human BCMA and cross-reactive with monkey (Cynomolgus or Rhesus) BCMA.  The specification does not discloses which rat antibody binds to human CD3 epsilon.  More importantly, the 
Knowing an antibody that binds to a particular antigen, does not tell you anything at all about the structure of the antibody, see Amgen v. Sanofi, Aventisub (Fed Cir, 2017-1480).  The antibody-antigen relationship is analogous to a lock and a key “on a ring with a million keys on it”), Centocor, 636 F.3d at 1352.  Here applicants claim bispecific antibody to human B cell maturation antigen (BCMA) and is cross-reactive with Cynomolgus or Rhesus BCMA and human CD3 by claiming the antigen, i.e., human and cynomolgus or Rhesus BCMA and human CD3 epsilon. 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.
In this case, the structures of the first and second binding domains VH and VL that bind to human B cell maturation antigen (BCMA) that cross-react with Cynomolgus or Rhesus BCMA and human CD3 epsilon (claims 18 and 34) wherein the bispecific antibody is full length (claim 22), first binding domain from any mouse antibody or any fragment thereof and the second binding domain is from any rat antibody or any fragment thereof (claim 23) wherein the bispecific consists of two scFv molecules 
Regarding number of species, there is not a single bispecific antibody in the specification as filed to show the applicants were in possession of the claimed genus of bispecific binding agents at the time of filing.   Thus, a representative species is not sufficiently described.
Regarding fragment thereof of mouse antibody or rat antibody (claim 23), the term “fragment” can be as little as a few amino acids.  Neither the art nor the specification discloses such fragment retains antigen binding function.  This issue can be remedy by amending the claim to recite “antigen binding fragment thereof” instead of just “fragment thereof”. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. of record, Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species or Abbvie).   
Further, it has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs, which provide the majority of the contact residues for the binding of tire antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions are required in order to form functional antigen binding sites.
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (of record, PNAS 79: 1979-1983, 1982; PTO 892). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Single amino changes either to a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
For example, Kussie et al. (of record, I. Immunol. 152: 146-152, 1994; PTO 892) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding.
As another example, Chen et al. (of record, EMBO J 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DT6 and T15, 
Further, numerous publications acknowledging that the conformation of CDRs as well as frameworks influence binding.
MacCalium et al. (of record, J. Mol. Biol, 262: 732-745, 1996; PTO 892), analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate a number of residues outside the standard CDR definitions make antigen contacts ( see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).
De Pascalis el al. (of record. Journal of Immunology 169: 3076-3084, 2002; PTO 892) teach that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential .for preserving the structural integrity of the antigen binding site (see page 3079, right col.). Although abbreviated CDR residues were used in the constructs, some residues in ah six CDRs were used for the constructs (see page 3080, left cot.).
Vajdos et al. (of record, J. Mol. Biol. 320, 415-428, 2002; PTO 892) state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect tire CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.).
Wu et al. (of record, J. Mol. Biol. 294, 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.
Finally, Dufner (of record, Trends Biotechnol. 24(11):523-529, 2006; PTO 892) teaches: “specific structural information - on the antibody to be optimized, its antigen and their interaction- is rarely available or lacks the high resolution required to determine accurately important details such as side-chain conformations, hydrogen-bonding patterns and the position of water molecules (p. 527, Col. 
While the specification discloses the antigens to which the bispecific antibodies bind, e.g., the extracellular domain of human and Cynomolgus or Rhesus B cell maturation antigen (BCMA) and human CD3 epsilon, the listing of antigens does not satisfy the written description requirement for a claim to antibody because knowing the antigens to which the antibody . . . does not tell us anything at all about the structure of the antibody, see Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010).
Mere idea of function (i.e., binding to the extracellular domain of human and Cynomolgus or Rhesus BCMA and human CD3 epsilon is insufficient for written description; isolation and characterization of the antibody at a minimum are required.  A description of what a material does, rather than what it is. usually does not suffice. Eli Lilly, 119 F.3d. at 1568, 43 USPQ2d at 1406. The disclosure must allow one skilled in the art to visualize or recognized the identity of the subject matter purportedly described. The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). It is also true that the requirement must still be met in some way so as to describe the claimed invention so that one skilled in the art can recognize what is claimed.
Enzo Biochem, Inc, v. Gen-Probe Inc., 63 USPQ2d 1609 (Fed. Cir 2002).
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property.
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
In this case, there is not a single bispecific antibody comprising VH and VL that binds to the extracellular domain of human and cross-reacts with Cynomolgus or Rhesus B cell maturation antigen (BCMA) and a second binding domain comprising a VH and VL that binds to human CD3 epsilon in the specification as filed.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
While the specification discloses bispecific antibodies can be obtained screening phage library, see p. 20, line 1, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”) As such, the specification merely asks one of skill in the art to come up with the structure of the claimed bispecific antibody.  Thus, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. The Federal Circuit has held that “a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the germs so that one of skill in the art can "visualize or recognize" the members of the genus" (Id. at 1.350, quoting Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568-69 (Fed. Cir. 1997)).

Applicant’s arguments, filed Oct 27, 2021, have been fully considered but have not been found convincing essentially for the reasons of record. 
Applicant’s position is that Applicant has canceled claims 24, 30, 32, 39-40 without prejudice, rendering the rejection of these claims moot, and has amended claim 18 to delete recitation of “an epitope that corresponds to the first twenty-seven N-terminal amino acids.”
AS previously noted, the Specification as filed already described anti-BCMA antibodies (e.g., see page 9, line 13-16; page 27, lines 1-0) such as Vicky-1 (Santa Cruz, # sc-87037) and Mabi93 (R&D, #MABI93), as well as approaches for determining sequences, including CDR and framework sequences, of these antibodies. Also noted on page 27, lines 12-13, is that all the thus obtained molecules are tested for binding to BCMA using commercially available recombinant protein representing the extracellular domain of BCMA.  Also WO 00/40716 (cited on page 25, lines 13-14 of the application) describes preparation of a fusion construct with the BCMA extracellular domain and Fcd (BCMA-Fed: Fed is a modified Fe region of human Igtl which removes Fe receptor (FceRD and complement (Ciq) binding functions).
Furthermore, the Specification as filed also describes anti-CD3 antibodies (e.g., see page 5, line 4 to page 6, line 2). Applicant has amended claim 18 to recite a binding domain that “binds to human CD3 epsilon” without reciting “an epitope that corresponds to the first twenty seven N-terminal amino acids.” At the time of the invention, CD3 epsilon binders were known to the skilled person, such as the following monoclonal CD3 epsilon antibodies: OKT3 (described by Kung et al. in 1979), otelixizumab (TRX4}, teplizamab (MGAO3 1}, and visilizumab, cited in a 2009 review article Gvwww.ncbi.nim nih gov/pubmed/193 19985). The CD3 binding domain of the following bispecific antibody constructs directed against a target and CD3 were also known to the skilled person at the time of invention, suitable for use in the claimed bispecific constructs, and supportive of the written description: blinatumomab, solitomab (MT1I10, AMG 110), binders disclosed in WO 2008/119567, caturnaxomab, ertumaxomab, and FBTAOS (Bi20, TPBs05).
Accordingly, Applicant maintains that antibodies directed to the extracellular domain of BCMA and to CD3 epsilon were, per se, already individually known, including various structures thereof. As recited in claim 18, Applicant is claiming bispecific binding agents comprising binding domains that bind to the extracellular domain of BCMA and CD3 epsilon, where these binding domains are connected by a peptide linker. Accordingly, in view of the Application as filed and in view of the common general knowledge, the claims directed to bispecific binding agents constructed from a binding domain that binds to the extracellular domain of BMCA and a binding domain that binds to CD3 epsilon, where these binding domains are connected with a peptide linker, and at least in view of the exemplary BCMA and CD3 epsilon antibodies disclosed in the art, satisfy the written description 
The Examiner further states that in regards to claim 29, neither the specification nor the art teach “Fe portion” encompassed by any bispecific binding agent (Office Action at p. 10).
As discussed supra, the term “Fe portion” has been amended to “Fe portion,” rendering this rejection moot.
For at least reasons, Applicant respectfully requests reconsideration and withdrawal of the written description rejection.

In response, “The written description requirement . . . ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in the biological arts.” Ariad Pharms., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352-53 (Fed. Cir. 2010) (enbanc).
Thus, a “sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350 (quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69 (Fed. Cir. 1997)).
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  
Here, the breadth of claim 18 encompass any bispecific binding molecule comprising at least two binding domains, wherein a first binding domain comprises any VH and any VL domain and binds to the extracellular domain of human B cell maturation antigen (BCMA) and is cross-reactive with Cynomolgus or Rhesus BCMA, and a second binding domain comprises any VH and any VL domain and binds human CD3 epsilon, wherein the first binding domain is connected to the second binding domain by a peptide linker. 

Claim 23 encompasses the bispecific binding agent of claim 22, wherein the bispecific binding agent is a full-length antibody, wherein said first binding domain is obtained from a mouse antibody or any fragment thereof, and wherein said second binding domain is obtained from a rat antibody or any fragment thereof.
Claim 25 encompasses the bispecific binding agent of claim 18, wherein the bispecific binding agent is a bispecific single chain antibody that consists of two scFv molecules connected via a linker peptide. 
Claim 26 encompasses the bispecific binding agent of claim 25, wherein the variable heavy chain regions (VH) and the corresponding variable light chain regions (VL) are arranged, from N-terminus to C-terminus, in the order VH(BCMA)-VL(BCMA)-VHICD3)-VL(CD3), VHICD3)-VL(CD3)- VH(BCMA)-VL(BCMA) or VH (CD3}-VL(CD3)-VL(BCMA)-VH(BCMA). 
Claim 28 encompasses the bispecific binding agent of claim 18, wherein the bispecific binding agent is an Fv molecule. 
Claim 29 encompasses the bispecific binding agent of claim 18, wherein the bispecific binding agent further comprises any Fc portion, any albumin moiety, any fragment of an albumin moiety, or any albumin binding moiety.
Claim 34 encompasses a composition comprising at least one bispecific binding agent of claim 18.  
Regarding number of species, there is not a single bispecific antibody in the specification as filed to show the applicants were in possession of the claimed genus of bispecific binding agents at the time of filing.   Thus, a representative species is not sufficiently described.
In response to the argument that the specification as filed already described anti-BCMA antibodies (e.g., see page 9, line 13-16; page 27, lines 1-0) such as Vicky-1 (Santa Cruz, # sc-87037) and Mabi93 (R&D, #MABI93), the claims are not limited to these antibodies.  The specification does not describe which hybridoma or produce antibody that binds to human BCMA and cross-reactive with monkey (Cynomolgus or Rhesus) BCMA or which commercial antibody binds to human BCMA and cross-reactive with monkey (Cynomolgus or Rhesus) BCMA.  The specification does not discloses which rat antibody binds to human CD3 epsilon.  More importantly, the specification does not describe the with sufficient relevant identifying characteristics i.e., Complete structure, i.e., amino acid sequence of heavy and light chain variable region sequences (VH and VL), ii. Partial structure, i.e., the six CDRs that correlated with binding to the extracellular domain of human B cell maturation antigen (BCMA) and is cross-reactive 
Knowing an antibody that binds to a particular antigen, does not tell you anything at all about the structure of the antibody, see Amgen v. Sanofi, Aventisub (Fed Cir, 2017-1480).  The antibody-antigen relationship is analogous to a lock and a key “on a ring with a million keys on it”), Centocor, 636 F.3d at 1352.  Here applicants claim bispecific antibody to human B cell maturation antigen (BCMA) and is cross-reactive with Cynomolgus or Rhesus BCMA and human CD3 by claiming the antigen, i.e., human and cynomolgus or Rhesus BCMA and human CD3 epsilon. 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.
In this case, the structures of the first and second binding domains VH and VL that bind to human B cell maturation antigen (BCMA) that cross-react with Cynomolgus or Rhesus BCMA and human CD3 epsilon (claims 18 and 34) wherein the bispecific antibody is full length (claim 22), first binding domain from any mouse antibody or any fragment thereof and the second binding domain is from any rat antibody or any fragment thereof (claim 23) wherein the bispecific consists of two scFv molecules connect by a linker peptide (claim 25) or arrange from N-terminus to C-terminus VH(BCMA)-VL(BCMA)-VHICD3)-VL(CD3), VHICD3)-VL(CD3)- VH(BCMA)-VL(BCMA) or VH (CD3}-VL(CD3)-VL(BCMA)-VH(BCMA) (claim 26) or is any Fv molecule (claim 28) or wherein the bispecific binding agent further comprises any Fc portion or any albumin moiety or any fragment of the undisclosed albumin moiety or any albumin binding moiety (claim 29) falling within the genus encompassed by the claimed binding molecules are not adequately described.   Thus one of skill in the art cannot "visualize or recognize" the structures of most members of the genus.   
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and et al. of record, Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species or method of making, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).   
Further, it has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs, which provide the majority of the contact residues for the binding of tire antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions are required in order to form functional antigen binding sites.
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (of record, PNAS 79: 1979-1983, 1982; PTO 892). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Single amino changes either to a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
For example, Kussie et al. (of record, I. Immunol. 152: 146-152, 1994; PTO 892) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding.
As another example, Chen et al. (of record, EMBO J 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DT6 and T15, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

MacCalium et al. (of record, J. Mol. Biol, 262: 732-745, 1996; PTO 892), analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate a number of residues outside the standard CDR definitions make antigen contacts ( see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).
De Pascalis el al. (of record. Journal of Immunology 169: 3076-3084, 2002; PTO 892) teach that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential .for preserving the structural integrity of the antigen binding site (see page 3079, right col.). Although abbreviated CDR residues were used in the constructs, some residues in ah six CDRs were used for the constructs (see page 3080, left cot.).
Vajdos et al. (of record, J. Mol. Biol. 320, 415-428, 2002; PTO 892) state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect tire CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.).
Wu et al. (of record, J. Mol. Biol. 294, 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.
Finally, Dufner (of record, Trends Biotechnol. 24(11):523-529, 2006; PTO 892) teaches: “specific structural information - on the antibody to be optimized, its antigen and their interaction- is rarely available or lacks the high resolution required to determine accurately important details such as side-chain conformations, hydrogen-bonding patterns and the position of water molecules (p. 527, Col. 2, 1).   Thus, one of skill in the art cannot envision or recognize the structure of the genus of bispecific antibodies comprising any VH and VL from any mouse antibodies, diabody, scFv, Fv or VHH that bind to the extracellular domain of human BCMA and cross-reactive with Cynomolgus or Rhesus BCMA and any VH and VL from a full-length antibody or antigen-binding fragment thereof, i.e., diabody, scFv, Fv or VHH that bind to human CD3 epsilon from any rat antibodies or fragment thereof as broadly as claimed.
University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”) As such, the specification merely asks one of skill in the art to come up with the structure of the claimed bispecific antibody.  Thus, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Regarding fragment thereof of mouse antibody or rat antibody (claim 23), the term “fragment” can be as little as a few amino acids.  Neither the art nor the specification discloses such fragment retains antigen binding function.  This issue can be remedy by amending the claim to recite “antigen binding fragment thereof” instead of just “fragment thereof”. 
In response to the argument that WO 00/40716 (cited on page 25, lines 13-14 of the application) describes preparation of a fusion construct with the BCMA extracellular domain and Fcd (BCMA-Fed), it is noted that the claims are drawn to bispecific antibody that binds to human BCMA and cross-reactive with monkey (Cynomolgus or Rhesus) BCMA and human CD3 epsilon (claims 18 and 34) wherein the bispecific antibody fused to Fc portion or albumin moiety or any fragment of any albumin moiety or any albumin binding moiety (claim 29).  The claims are not drawn to BCMA-Fc.  The WO00/40716 discloses BCMA-Ig, aka BCMA-Fc, see p. 94, 97.  The WO00/40716 does not disclose antibody that binds to human BCMA, much less cross-reactive with monkey (Cynomolgus or Rhesus) BCMA.  As such, applicants merely ask one of skill in the art to come up with the structures VH and VL domains that binds to the extracellular domain of human B cell maturation antigen (BCMA) and is cross-reactive with Cynomolgus or Rhesus BCMA and human CD3 epsilon wherein the variable heavy chain regions (VH) and the corresponding variable light chain regions (VL) are arranged, from N-terminus to C-terminus, in the order VH(BCMA)-VL(BCMA)-VHICD3)-VL(CD3), VHICD3)-VL(CD3)- VH(BCMA)-VL(BCMA) or VH (CD3)-VL(CD3)-VL(BCMA)-VH(BCMA) in claim 26 or scFv-linker peptide-scFv in claim 25 or Fv in claim 28 or further comprises Fc portion or albumin moiety or fragment of albumin moiety or any albumin binding moiety (claim 29).  
The rejection with respect to canceled claims 24, 30, 32, 39-40 is moot.  The rejection with respect to “Fe” and “the first 1-27 N-terminal amino acids of human CD3 epsilon” has been withdrawn.  
In view of all of the above, a skilled artisan would reasonably conclude that applicant was not in possession of the full breadth of the claimed genus products at the time the instant invention was filed.
For these reasons, the rejection is maintained.    

Conclusion

No claim is allowed.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644